DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on November 26, 2019 for application number 16/617,418. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2019 and 01/09/2020 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. DE 10-2017-209455.9 filed on June 02, 2017.

Disposition of Claims
     Claims 31-51 are pending in this application.
     Claims 31-51 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 31-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 31-51, the term “SUE” appear several times thru claims 31-51. Said term renders the claim undefined as it is not understood what the term stands for. Also, said term does not appear to be an acronym previously defined in any claim. 
However, upon inspection of the written inspection, said term appear to be a descriptor for the limitation “flywheel mass”.
To advance prosecution, the term “SUE” will be omitted in all claims 31-51, as the limitation “flywheel mass” is already properly defined in all claims 31-51.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (ARINGSMANN – DE 10 2015-201931 A1).

Regarding claim 31, ARINGSMANN (Figure 3) disclose:
A coupling device (1) configured to transmit a torque from a flywheel mass (23) to a drive device (drive system of an internal combustion engine), comprising:
a ratchet wheel (31) having pawls ([0037]); 
a flywheel mass (23) having cutouts (As best shown in Figure 3); and 
a transmission element ([0036]) of the flywheel mass (23), which is substantially identical to the flywheel mass (23) or is connected to the flywheel mass (23); 
wherein the ratchet wheel (31) and the transmission element ([0036]) of the flywheel mass (23) are axially displaceable relative to one another such that the pawls ([0037]) of the ratchet wheel (31) can be moved into cutouts (As best shown in Figure 3) of the flywheel mass (23); and 
a friction device (21), configured as a friction cone ([0036]: “An outer cone 25 is provided on the first coupling element 21 and an inner cone 27 is provided on the second coupling element 23”), configured to be connected to the flywheel mass (23) at least partially in a frictionally engaging manner and connected to the ratchet wheel (31) in a positively engaging manner ([0040, 0043]).

Regarding claim 46, ARINGSMANN (Figure 3) disclose:
A damping device comprising:
a housing (40); 
a coupling device (1) configured to transmit a torque from a flywheel mass (23) to a drive device (drive system of an internal combustion engine), comprising: 
a ratchet wheel (31) having pawls ([0037]); 
a flywheel mass (23) having cutouts (As best shown in Figure 3); and 
a transmission element ([0036]) of the flywheel mass (23), which is substantially identical to the flywheel mass (23) or is connected to the flywheel mass (23); 
wherein the ratchet wheel (31) and the transmission element ([0036]) of the flywheel mass (23) are axially displaceable relative to one another such that the pawls ([0037]) of the ratchet wheel (31) can be moved into cutouts of the flywheel mass (23); and 
a friction device (21), configured as a friction cone ([0036]: “An outer cone 25 is provided on the first coupling element 21 and an inner cone 27 is provided on the second coupling element 23”), configured to be connected to the flywheel mass (23) at least partially in a frictionally engaging manner and connected to the ratchet wheel (31) in a positively engaging manner ([0040, 0043]); 
a first damping (spring element 39) device configured as a torsional damper ([0039]); 
a drive transmission element (output shaft 7 hub) configured as a crankshaft hub ([0023]); and 
an output transmission element configured as a hub disk ([0016]), wherein the flywheel mass (23) is configured as a primary plate ([0039]) of the damping device (39).

Regarding claim 32, ARINGSMANN disclose the coupling device according to claim 31, and further on ARINGSMANN also discloses:
an actuating device (actuator 33) having a piston and a spring device for the piston and configured to reduce an axial distance between the ratchet wheel and the flywheel mass ([0036-0037,0040, 0043]).

Regarding claim 33, ARINGSMANN disclose the coupling device according to claim 32, and further on ARINGSMANN also discloses:
wherein the piston is actuatable by hydraulic pressure, wherein a piston nozzle is arranged for the piston, and the piston is arranged to contact the friction cone for transmission of force ([0036-0037,0040, 0043]).

Regarding claim 34, ARINGSMANN disclose the coupling device according to claim 31, and further on ARINGSMANN also discloses:
wherein ratchet wheel and/or friction device is configured for actuation by hydraulic pressure ([0021, 0038]).

Regarding claim 35, ARINGSMANN disclose the coupling device according to claim 31, and further on ARINGSMANN also discloses:
spring elements (39) having first areas arranged between the pawls and the cutouts of the SUE, wherein a shape of the spring elements is configured to receive the pawls ([0036-0037,0040, 0043]).

Regarding claim 36, ARINGSMANN disclose the coupling device according to claim 35, and further on ARINGSMANN also discloses:
wherein the spring elements (39) have second areas arranged between friction device and flywheel mass ([0036-0037,0040, 0043]).

Regarding claim 37, ARINGSMANN disclose the coupling device according to claim 35, and further on ARINGSMANN also discloses:
wherein the spring elements are arranged on a flywheel mass side ([0036-0037,0040, 0043]).

Regarding claim 38, ARINGSMANN disclose the coupling device according to claim 35, and further on ARINGSMANN also discloses:
wherein the spring elements extend at least partially under a flat angle relative to at least one of respective lateral surfaces of the pawls and/or respective lateral surfaces of respective cutouts ([0036-0037,0040, 0043]).

Regarding claim 39, ARINGSMANN disclose the coupling device according to claim 38, and further on ARINGSMANN also discloses:
wherein the spring elements are formed asymmetrically, wherein the spring elements extend at a flat angle on a side directed away from a rotational direction ([0036-0037,0040, 0043]).

Regarding claim 40, ARINGSMANN disclose the coupling device according to claim 31, and further on ARINGSMANN also discloses:
wherein a surface region of the flywheel mass surrounding a cutout is beveled ([0036-0037,0040, 0043]; Figure 3).

Regarding claim 41, ARINGSMANN disclose the coupling device according to claim 40, and further on ARINGSMANN also discloses:
wherein the surface region surrounding the cutout is rounded at a transition between surface region and the cutout, particularly on a side directed away from a rotational direction ([0036-0037,0040, 0043]).

Regarding claim 42, ARINGSMANN disclose the coupling device according to claim 31, and further on ARINGSMANN also discloses:
wherein the cutouts and the pawls are configured to correspond to one another but so as to be asymmetrical ([0036-0037,0040, 0043]; Figure 3).

Regarding claim 43, ARINGSMANN disclose the coupling device according to claim 31, and further on ARINGSMANN also discloses:
wherein the flywheel mass (23) is supported by at least one sliding bearing (roller bearing 37).

Regarding claim 44, ARINGSMANN disclose the coupling device according to claim 43, and further on ARINGSMANN also discloses:
wherein the at least one sliding bearing (37) provides a pressure restriction effect and/or the at least one sliding bearing is a combined rolling bearing/rectangular seal.

Regarding claim 45, ARINGSMANN disclose the coupling device according to claim 31, and further on ARINGSMANN also discloses:
wherein respective areas on both sides of the ratchet wheel are configured to be acted upon by different pressure of a hydraulic fluid, wherein the respective areas are constantly acted upon by a minimum pressure of a hydraulic fluid ([0036-0037,0040, 0043]).

Regarding claim 47, ARINGSMANN disclose the damping device according to claim 46, and further on ARINGSMANN also discloses:
a spring element arranged between the ratchet wheel of the coupling device and the drive transmission element ([0036-0037,0040, 0043]).

Regarding claim 48, ARINGSMANN disclose the damping device according to claim 47, and further on ARINGSMANN also discloses:
wherein the spring element is configured as a radial shaft spring plate ([0036-0037,0040, 0043]; Figure 3).

Regarding claim 49, ARINGSMANN disclose the damping device according to claim 46, and further on ARINGSMANN also discloses:
wherein the flywheel mass has a rotary seal, configured as a radial shaft sealing ring, for sealing relative to the drive transmission element ([0036-0037,0040, 0043]).

Regarding claim 50, ARINGSMANN disclose the damping device according to claim 46, and further on ARINGSMANN also discloses:
wherein the housing (40) is at least partially formed by a vertical wall of a drive mechanism, wherein the vertical wall has a rotary seal for sealing.

Regarding claim 51, ARINGSMANN disclose the damping device according to claim 50, and further on ARINGSMANN also discloses:
wherein the housing (40) is at least partially formed by a bell housing which is connected to the vertical wall of the drive device, wherein a seal is at least partially arranged between vertical wall of the drive device and bell housing ([0036-0037,0040, 0043]; Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747